 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   BRIAN K. CRANE,                                 No. 1:19-cv-00805-DAD-JLT
12                     Plaintiffs,
13          v.                                       ORDER REFERRING MOTION TO
                                                     MAGISTRATE JUDGE
14   CHEVRON NORTH AMERICA
     EXPLORATION AND PRODUCTION
15   COMPANY, et al.,
16                     Defendants.
17

18          Pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302(a), the pending motion to

19   dismiss (Doc. No. 9) is hereby referred to United States Magistrate Judge Jennifer L. Thurston for

20   issuance of findings and recommendations in accordance with 28 U.S.C. § 636(b)(1)(B) and (C).

21   Accordingly, the hearing on the motion set for July 16, 2019 at 9:30 a.m. in Courtroom 5 before

22   the undersigned is hereby vacated and a new hearing date will be set via minute order by the

23   assigned magistrate judge if deemed appropriate.

24   IT IS SO ORDERED.
25
        Dated:     June 20, 2019
26                                                       UNITED STATES DISTRICT JUDGE

27

28
                                                     1
